Citation Nr: 1028671	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin rash.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1969 to November 
1970, including in the Republic of Vietnam from July 1969 to July 
1970.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities and for 
a skin rash.  

The Veteran testified in support of this claim during a hearing 
held at the RO before the undersigned in December 2008.  

In a decision dated in February 2009, the Board granted service 
connection for peripheral neuropathy of the lower extremities. 

In February 2009, the Board remanded the remaining claims for 
additional action.  In May 2010, the Appeals Management Center 
granted service connection for peripheral neuropathy of the upper 
extremities, 



FINDING OF FACT

The Veteran has a current skin disease that began while he was on 
active service.  


CONCLUSION OF LAW

Skin rash was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis 

The Veteran claims entitlement to service connection for a skin 
rash due to his in-service exposure to Agent Orange.  According 
to statements the Veteran submitted during the course of this 
appeal and his hearing testimony, the Veteran never had a skin 
rash prior to service and first received treatment for such a 
rash, described as a burning sensation on the skin, while in 
Vietnam.  During each year after discharge, typically in the late 
spring or early summer, he intermittently experienced outbreaks 
of the rash (except one year, when the rash remained during the 
entire year), primarily on his neck, but also on his legs and 
groin.  

He reports that these rashes initially responded to medication, 
but subsequently, in the neck area, the medication did not help.  
Rather, rashes in that area resulted in discoloration of the 
neck.  The Veteran contends that his physician told him that the 
rashes were consistent with Agent Orange exposure, but that he 
could not say that they were directly related thereto.  The 
Veteran further contends that, since discharge from service, he 
has not been exposed to any chemicals or irritants.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  
In this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
a herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: chloracne or 
other acneform diseases consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  Acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran's service treatment records show that in April 1969, 
the Veteran sought treatment for a rash.  The examiner prescribed 
Benadryl.  On separation examination conducted in November 1970, 
the Veteran reported that he had not had any skin disease and the 
examiner noted a normal clinical evaluation of the skin.   

The record includes no post-service treatment records dated prior 
to February 2001.  A skin condition was first reported when the 
Veteran was seen for an unrelated condition in July 2005.  At 
that time the Veteran was noted to have an eczematous patch on 
the neck, which was assessed as contact dermatitis.

On treatment in May 2007, the Veteran described a rash of three 
weeks duration.  A medical professional diagnosed tinea affecting 
the scalp and neck.  Since June 2007, the Veteran has 
occasionally received treatment, including prescription 
ointments, for skin complaints, which medical professionals have 
attributed to dermatomycosis, unspecified, affecting the neck, 
and contact dermatitis, also affecting the neck.  He has also 
undergone a VA examination, during which a VA examiner confirmed 
the presence of skin lesions, albeit difficult to see, on the 
forearm and neck.  

One medical professional, a VA examiner, has addressed the 
etiology of the Veteran's skin disorder.  In July 2009, he 
evaluated the Veteran's skin and reported that he had reviewed 
the claims file.  The examiner noted the April 1969 treatment 
visit for a rash, but concluded that the current skin disorder 
was less likely than not related to the Veteran's service.  After 
noting that there was no description of the "rash" in the 
service medical records, he based this opinion on the absence of 
evidence of a similar type of skin disorder during service and 
the fact that, when the Veteran was discharged from service, he 
denied having had any skin disease.  

The record establishes that the Veteran has a current skin 
disease inasmuch as skin abnormalities were noted in the private 
treatment records beginning in 2005, and on the VA examination 
(although the examiner did not provide a diagnosis or 
assessment).  The service treatment records showing a rash, and 
the Veteran's reports of symptoms in service, establish the 
presence of an in-service disease.

The remaining question is whether there is a link between the 
current disease and service.  The VA examiner provided a negative 
answer to this question.  The examiner did not, however, account 
for the Veteran's reports of a skin condition that had waxed and 
waned ever since the initial rash in service.  The examiner 
stated that the current condition was not the type of condition 
treated in service, but acknowledged that the service treatment 
records did not describe the condition seen in service.  

The examiner also relied on the absence of a skin condition at 
the time of the Veteran's separation from service, but the 
Veteran was discharged in November, and has reported that his 
disability is generally active in spring and summer.  Hence, the 
absence of findings at the time of discharge from service would 
be consistent with the seasonal nature of the condition.  The 
examiner's opinion is, thus, of limited probative value.

The Veteran's reports of a skin condition that began in service 
and have waxed and waned since are credible and there is no other 
evidence against his reports.  Resolving reasonable doubt in his 
favor, service connection for a skin rash, assessed as contact 
dermatitis, is granted.



ORDER

Service connection for a skin rash is granted.  


_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


